Case: 1:17-cv-08292 Document #: 79 Filed: 07/09/19 Page 1 of 4 PagelD #:952

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

 

EASTERN DIVISION

)
QUINCY BIOSCIENCE, LLC, )
Plaintiff - Appellee, )

)
Vs, No. 19-1799 ) On Appeal in the United States

) Seventh Circuit
ELLISHBOOKS, ELISHBOOKS _ ) No. 1:17-cv-8292
CORPORATION, ) Hon .Sharon Johnson Coleman
Defendant - Appellant. )

)

 

DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION TO COMPEL ORDERING
OF TRANSCRIPT PARTS
NOW COMES, the Defendant, Ellishbooks, Elishbooks Corporation, through his
counsel, Robert M. Dewitty, in response to Plaintiff’s Motion to Compel Ordering of Transcript

parts.

INTRODUCTION.

The principal issue to be presented on and at appeal is the matter of the Defendant selling
stolen products. On May 14, 2019, Defendants did filed an “Appellants’ Notice Re: Transcripts,”
stating that we did not intend to order any transcript from the district court because there has
been no response from the clerk’s office regarding ordering a transcript from the district court.
Upon further consideration Defendants noticed that there are no substantial evidence on record

that related to the matter of stolen or should have known to be stolen products.

ARGUMENT.

Fed. Rule 10(b)(2) requires a transcript of all evidence relevant to a finding that an
appellant intends to contest as unsupported. Fed. Rule 10(b)(3(B) allows within 14 days after
service of order or certificate and statement of the issues, appellee file and serve on appellant a

designation of parts of transcript to be ordered. In the instant case, Appellant Elishbooks is
Case: 1:17-cv-08292 Document #: 79 Filed: 07/09/19 Page 2 of 4 PagelD #:952

unaware of any evidence relevant to the conclusion of ‘stolen’ merchandise. Further, instead of
delivering a designation for specific parts of transcript to appellant, appellee has elected to
prematurely file a Motion to Compel, and requested a hearing on such Motion. Due to Appellant
being out of the current jurisdiction, appellant believes this Motion is primarily being brought to
create additional financial pressure on Appellant, requiring appellant to continue travel to a
distant jurisdiction in order to merely correct a legal determination that was never supported with
evidence. The legal determination at issue is, as stated in the appeal, the matter of ‘stolen’ and
‘should have known to be stolen’.

Under Illinois law, a prima facie legal determination for‘stolen’ or ‘should have known to
be stolen’ requires it must be proved that the property has in fact been stolen by a person (other
than the one charged with receiving it), that the one charged with receiving it has actually
received the property stolen, that the receiver knew that the property was stolen at the time he
received it, and that he received it for his own gain (see, People v. Rubin, 361 Ill. 311). Whereas
Appellee has requested an order that certain transcripts of proceedings held in District Court that
are relevant to stolen products, Appellant asserts there have been no proceedings held in District
Court that discussed or attempted to establish the elements of ‘stolen’ or ‘should have known to
be stolen’ under Illinois law.

Because there were no proceedings held in District Court that addressed, or even
attempted to address, a legal determination of ‘stolen’ or ‘should have known to be stolen’, such
an order should be denied in favor of Appellee first being required to identify with specificity
which aspects of proceedings under District Court addressed the elements of ‘stolen’, and deliver

the description to Appellant.
Case: 1:17-cv-08292 Document #: 79 Filed: 07/09/19 Page 3 of 4 PagelD #:952

CONCLUSION.

The District Court should deny Appellee’s motion filed as being premature, and require

Appellee to first direct request for specific parts from Appellant.

Date: 8 July 2019

/s/
Respectfully submitted,
Robert M. DEWITTY
Attorney for Defendants
ELLISHBOOKS, ELISHBOOKS
CORPORATION
DeWitty and Associates, Chtd.
330 Pennsylvania Avenue, S.E.,
#302 Washington, D.C. 20003
T: 202 380 9609
F: 202 513 8071
E: admin@dewittyip.com
rmdewitty@dewittyip.com
Case: 1:17-cv-08292 Document #: 79 Filed: 07/09/19 Page 4 of 4 PagelD #:952

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

 

EASTERN DIVISION

)
QUINCY BIOSCIENCE, LLC, )
Plaintiff - Appellee, ) On Appeal in the United States

) Seventh Circuit
Vs. No. 19-1799 ) Eastern Division.
ELLISHBOOKS, ELISHBOOKS _ ) No. 1:17-cv-8292
CORPORATION, ) Hon. Sharon Johnson Coleman
Defendants - Appellants. )

)

 

CERTIFICATE OF SERVICE

I hereby certify that on July 8, 2019, I electronically filed this DEFENDANTS
RESPONSE TO PLAINTIFF’S MOTION TO COMPEL ORDERING OF TRANSCRIPT
PARTS with the Clerk of the United States District Court for the Northern District using the
CM/ECF system.

Respectfully submitted,

William L. Varick Paralegal to

Robert M. DEWITTY

Attorney for Defendants
ELLISHBOOKS, ELISHBOOKS CORPORATION
DeWitty and Associates, Chtd.

330 Pennsylvania Avenue, S.E.,

#302 Washington, D.C. 20003 Ste.300,
T: 202 380 9609

F: 202 513 8071

E: admin@dewittyip.com
rmdewitty@dewittyip.com
